Rogers, J.
This is an appeal from a judgment refusing to revive a judgment in favor of plaintiff against Alfred Kearney, one of the parties to the original suit. Kearney died in 1877, and citation was served on his widow and children as his heirs.' The widow and all the heirs, save one, plead a general denial — the other, Miss Kearney, pleads her minority by way of exception. This exception has never been tried, and remains undetermined. Until this has been disposed of and all the heirs are properly before the Court, the cause cannot be decided.
It is, therefore, ordered, that the judgment in so far as it refers to the widow and heirs of the late Alfred Kearney, be set aside, and the case remanded, to be proceeded with according to law. Costs to await the final termination of the case.